Case: 20-30547     Document: 00516103469         Page: 1     Date Filed: 11/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      November 22, 2021
                                  No. 20-30547
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   Robert Walter,

                                                           Plaintiff—Appellant,

                                       versus

   David Perkins, Lieutenant; Angola State Penitentiary,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:18-CV-683


   Before King, Costa, and Ho, Circuit Judges
   Per Curiam:*
          Robert Walter, Louisiana prisoner # 613649, appeals the dismissal as
   frivolous and for failure to state a claim of his 42 U.S.C. § 1983 complaint
   against Lieutenant David Perkins and the Louisiana State Penitentiary. Even
   under de novo review, Walter’s vague allegations of threats by Perkins, and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30547      Document: 00516103469          Page: 2   Date Filed: 11/22/2021




                                    No. 20-30547


   “promises of violence” by other unnamed prison staff if Walter exercised his
   right to pursue his administrative grievance are, without more, insufficient to
   state a claim of either retaliation or an Eighth Amendment violation. See
   Morris v. Powell, 449 F.3d 682, 684 (5th Cir. 2006); Geiger v. Jowers, 404 F.3d
   371, 373 (5th Cir. 2005); Calhoun v. Hargrove, 312 F.3d 730, 734 (5th Cir.
   2002).
            Walter’s reiterated allegations against the Louisiana State
   Penitentiary’s failure to protect him generally are likewise unavailing. See
   Geiger, 404 F.3d at 373. Walter does not address the district court’s
   conclusions that he failed to identify specific officials with a subjective
   awareness of facts indicating that another inmate represented a danger to
   Walter and posed a substantial risk of serious harm as required for such an
   Eighth Amendment claim. See Geiger, 404 F.3d at 373; Longoria v. Texas, 473
   F.3d 586, 592-93 (5th Cir. 2006).
            By not addressing the district court’s decision not to exercise
   supplemental jurisdiction over state law claims, Walter has abandoned any
   challenge to that decision. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th
   Cir. 1993); Fed. R. App. P. 28(a)(8). As to Walter’s claims regarding
   falsified documents and fraudulent filings, the record reveals nothing “dated
   8th of July 2020 from this court” or any filings in his name related to seeking
   transcripts. These assertions are thus either unsupported by the record or
   insufficiently briefed to demonstrate any entitlement to relief in this appeal.
   See Yohey, 985 F.2d at 224-25.
            The judgment of the district court is AFFIRMED.




                                         2